Mr. Justice Waterman delivered the opinion of the Court. That the deceased while going across Madison street was struck and killed by a team driven by appellant’s servant, is undisputed. Whether death was the result of negligence by this servant, and whether the parents of this child were, in their care over him, so negligent as to preclude a recovery—■ that is, did not exercise ordinary care in respect to their son, were matters concerning which there was, as appellant urges, a sharp conflict in the testimony. There was no clear preponderance for appellant as to these matters; and we must therefore treat these questions as having been properly decided by the jury adversely to appellant. The instruction to the jury that if the negligence of the parents of the deceased contributed to the injury the plaintiff could not recover, was all that, in this regard, the defendant was entitled to. The instruction to the effect that nothing contained in any instruction is to be taken as an intimation as to any fact, has been often approved by the Supreme Court. The jury were in all respects fairly instructed, and appellant has no just ground of complaint in respect thereto. The court properly refused to allow a witness to be asked his opinion as to whether the driver could have stopped in time to avoid the accident had he observed the deceased. The witness was not an expert as to such matters. The requests for special findings made by appellant were properly refused; neither was as to a controlling matter. It is only as to controlling facts that a party has a right to have special findings. C. & N. W. Ry. Co. v. Dunleavy, 129 Ill. 145; Hannewacker v. Furman, 47 Ill. App. 17; C. & N. W. Ry. Co. v. Bouck, 33 Ill. App. 127. The city ordinances were properly admitted, as there was evidence tending to show that appellant’s team was being driven at a rate of speed forbidden by the city regulations, and that such violation contributed to the injury. The parents of the deceased may have been negligent; we are inclined to think that they were; but this question of fact having been fairly submitted to the court and jury below, we find no sufficient reason for overturning the conclusion there reached. • The judgment of the Circuit Court is affirmed.